The appellant was tried and convicted of the offense of assault with intent to murder, and his punishment assessed at confinement in the State penitentiary for a term of three years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The sentence is improperly entered in that it fails to take note of the Indeterminate Sentence Law as set forth in article 775, C. C. P., 1925. The sentence will be reformed in that particular so as to declare that the appellant shall be confined in the penitentiary for a period of not less than one nor more than three years.
As reformed, the judgment is affirmed.
Judgment reformed and as reformed, affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.